Exhibit Subsidiaries of the Registrant Name:Ramtron K.K. Incorporated in Japan Doing Business as:Ramtron K.K. Name:Ramtron LLC Organized in the State of Colorado Doing Business as:Ramtron LLC Name:Ramtron Canada Inc. Incorporated in Canada Doing Business as:Ramtron Canada Inc. Name:Ramtron Asia Limited Incorporated in Hong Kong and China Doing Business as:Ramtron Asia Limited Name:Ramtron Asia Pte. Ltd. Incorporated in Singapore Doing Business as:Ramtron Asia Pte. Ltd Name:Ramtron Asia Pte. Ltd. - Taiwan Branch Incorporated in Taiwan Doing Business as:Ramtron Asia Pte. Ltd - Taiwan Branch Name:Ramtron UK Limited Incorporated in United Kingdom Doing Business as:Ramtron UK Limited
